So ON DR A BR WOW PO kB

NY NY NY NM NY NY BD Be Be eB me em ae ve Qe OU
A A FF BN F&F DO Ow HI DWH BP WHY BH Bw GS

 

 

Case 2:19-cr-00191-RSL Document 17-1 Filed 01/24/20 Page 1 of 2

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR 19-191-RSL
)
Plaintiff, )
) (PROPOSED] ORDER GRANTING
Vv. ) UNOPPOSED MOTION TO EXTEND
) DEADLINE FOR PRETRIAL MOTIONS
KYLE STEVEN ERICKSON, )
)
Defendant. )
)

 

THE COURT having considered the unopposed motion of the defense, the records and
files herein, and the motion for continuance of the pretrial motions date, the Court hereby makes
the following findings:

1. The Court finds that a failure to grant the requested extension would deny counsel
the reasonable time necessary for effective preparation, taking into account the exercise of due
diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).

2. The Court further finds that the ends of justice will be served by ordering an

extension for the time in which to file pretrial motions.

/f/
/ff
//f
FEDERAL PUBLIC DEFENDER
(@ROPRGSED) ORDER TO EXTEND DEADLINE 1601 Fifth Avenue, Suite 700
FOR PRETRIAL MOTIONS Seattle, Washington 98101

(Kyle Erickson; CR19-191RSL) - 1 (206) 553-1100

 
oo Oo ND mH BR WR PPO

BW NY NY ND RD RD Rm Re a ea ea a i
An WA FF YW NY F&F DO Om I DH BR WwW BH HH SCS

 

 

Case 2:19-cr-00191-RSL Document 17-1 Filed 01/24/20 Page 2 of 2

IT IS THEREFORE ORDERED that the time within which pretrial motions must be filed

in this case is extended from January 27, 2020, to February 10, 2020.

DONE this SE e day of jer. 2020.

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Jennifer E. Wellman
Assistant Federal Public Defender

Attorney for Kyle Erickson
FEDERAL PUBLIC DEFENDER
(PROPOSED) ORDER TO EXTEND DEADLINE 1601 Fifth Avenue, Suite 700
FOR PRETRIAL MOTIONS Seattle, Washington 98101

(Kyle Erickson;CR19-191RSL)  - 2 (206) 553-1100

 
